        Case 1:20-cv-09526-JPC Document 15-2 Filed 12/16/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 KATHLEEN VALENTINI, VALERIO
 VALENTINI, and VALERIO VALENTINI on                         Civil Action No. 20-9526 (JPC)
 behalf of his minor son M.V.,

                               Plaintiff.
                                                             Document Electronically Filed
                         -against-

 GROUP HEALTH INCORPORATED,
 EMBLEM HEALTH, INC., CARECORE                                ORDER FOR ADMISSION
 NATIONAL LLC d/b/a EVICORE, and                                 PRO HAC VICE
 JOHN DOES 1 AND 2,

                               Defendants.




       The motion of Joshua T. Calo, for admission to practice pro hac vice in the above-

captioned action is granted.


       Applicant has declared that he is a member in good standing of the bars of the

Commonwealth of Pennsylvania and the State of New Jersey; and that his contact information is:

               Joshua T. Calo, Esq.
               Post & Post LLC
               200 Berwyn Park, Suite 102
               920 Cassatt Rd.
               Berwyn, PA 19312
               Direct Dial: (484) 913-3044
               Telephone: (610) 240-9180
               Fax: (610) 240-9185
               jcalo@postandpost.com


Applicant having requested admission pro hac vice to appear for all purposes as counsel for

Defendants CareCore National LLC d/b/a eviCore (“eviCore”), and Group Health Incorporated

(“GHI”), in the above entitled action;
          Case 1:20-cv-09526-JPC Document 15-2 Filed 12/16/20 Page 2 of 2




         IT IS HEREBY ORDERED that Applicant is admitted to practice pro hac vice in the

above-captioned case in the United States District Court for the Southern District of New York.

All attorneys appearing before this Court are subject to the Local Rules of this Court, including

the Rules governing discipline of attorneys.



                                               ____________________________
                                               Hon. John P. Cronan, U.S.D.J.

Dated:
